          Case 1:19-cv-06693-RA Document 29
                                         28 Filed 06/23/20
                                                  06/22/20 Page 1 of 2




                                            D: +1 212 225 2023
                                           tmartinez@cgsh.com




                                                           June 22, 2020

                                                     Application granted. No later than August 26, 2020, the parties shall submit a final joint
                                                     status report. In the event that the parties cannot resolve the remaining issues, the parties
                                                     shall include a proposed briefing schedule in that letter. Absent good cause, no further
VIA ECF                                              extensions will be granted.


The Honorable Ronnie Abrams                          SO ORDERED.
United States District Court
Southern District of New York                                      __________________________________
                                                                   Ronnie Abrams, U.S.D.J.
40 Foley Square, Room 2203
                                                                   June 23, 2020
New York, NY 10007

               Re: New York Immigration Coalition et al. v. U.S. Citizenship & Immigration
                   Servs., 19 Civ. 6693 (RA)



Dear Judge Abrams:

                 Cleary Gottlieb represents the New York Immigration Coalition and Immigrant
Justice Corps (together, “Plaintiffs”) in the above-captioned matter. We are writing in regards to
the May 22, 2020 joint letter and the Court’s endorsement of the plan set in that letter to provide
a final joint status report, or in the event the parties cannot resolve the remaining issues with the
production, a proposed briefing schedule within a month’s time.

               We respectfully write to seek an extension of the deadline to file the joint letter or
briefing schedule. Plaintiffs have been unable to complete their review of the revised production
and will need more time to meaningfully address whether the issues Plaintiffs raised with the
original production were resolved. Plaintiffs anticipate needing two months to adequately
review the revised production, particularly due to the Supreme Court’s recent Deferred Action
for Childhood Arrivals decision, which directly affects many of Plaintiffs’ clients and has created
an influx of work and a strain on capacity for Plaintiffs.
          Case 1:19-cv-06693-RA Document 29
                                         28 Filed 06/23/20
                                                  06/22/20 Page 2 of 2

The Honorable Ronnie Abrams, p. 2
                Thank you for your consideration of this matter and the information provided in
this letter. Should the Court have any questions, please do not hesitate to contact me at (212)
225-2023.

                                                 Respectfully submitted,

                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP


                                                 /s/ Tanya Martinez-Gallinucci
                                                 Tanya Martinez-Gallinucci

cc: (via ECF) All Counsel of Record
